           Case 3:21-cv-00100-MMD-WGC Document 25 Filed 03/31/21 Page 1 of 5




 1   KEVIN C. POWERS, General Counsel
     Nevada State Bar No. 6781
 2   NEVADA LEGISLATIVE COUNSEL BUREAU, LEGAL DIVISION
     401 S. Carson St.
 3   Carson City, NV 89701
     Tel: (775) 684-6830; Fax: (775) 684-6761
 4   Email: kpowers@lcb.state.nv.us
     Attorneys for Legislative Defendants Brenda J. Erdoes, in her official capacity as Director of the
 5   Legislative Counsel Bureau of the State of Nevada, and Nicole J. Cannizzaro, in her official
     capacity as Chair of the Legislative Commission of the State of Nevada
 6
                                  UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA

 8    SHAWN MEEHAN, an individual; JANINE
      HANSEN, an individual; LYNN
 9    CHAPMAN, an individual; and MELISSA                      Case No. 3:21-cv-00100-MMD-WGC
      CLEMENT, an individual,
10
            Plaintiffs,                                        STIPULATION AND ORDER
11                                                             REGARDING SERVICE OF PROCESS
            vs.                                                ON LEGISLATIVE DEFENDANTS,
12                                                             BRIEFING SCHEDULE FOR MOTIONS,
      STEPHEN F. SISOLAK, in his official                      AND RELATED MATTERS
13    capacity as Governor of the State of Nevada;
      AARON DARNELL FORD, in his official
14    capacity as Attorney General of the State of
      Nevada; BRENDA J. ERDOES, in her
15    official capacity as Director of the Legislative
      Counsel Bureau of the State of Nevada;
16    NICOLE J. CANNIZZARO, in her official
      capacity as Chair of the Legislative
17    Commission of the State of Nevada; and
      DOES 1 through 100,
18
                  Defendants.
19

20                                       PARTIES AND COUNSEL

21         This Stipulation and Order is agreed to and approved by: (1) Sigal Chattah, Esq., Chattah

22   Law Group, counsel for Plaintiffs Shawn Meehan, Janine Hansen, Lynn Chapman, and Melissa

23   Clement; and (2) Kevin C. Powers, General Counsel, Legislative Counsel Bureau, Legal Division

24   (“LCB Legal”), counsel for Legislative Defendants Brenda J. Erdoes (“Director Erdoes”), in her


                                                         -1-
           Case 3:21-cv-00100-MMD-WGC Document 25 Filed 03/31/21 Page 2 of 5




 1   official capacity as Director of the Legislative Counsel Bureau of the State of Nevada, and Nevada

 2   State Senator Nicole J. Cannizzaro, in her official capacity as Chair of the Legislative Commission

 3   of the State of Nevada.

 4         On March 23, 2021, pursuant to FRCP 41(a)(1)(A)(i), Plaintiffs voluntarily dismissed,

 5   without prejudice, the Executive Defendants named in the complaint: (1) Stephen F. Sisolak, in his

 6   official capacity as Governor of the State of Nevada; and (2) Aaron D. Ford, in his official

 7   capacity as Attorney General of the State of Nevada. (ECF No. 21.) Therefore, because the

 8   Executive Defendants have been voluntarily dismissed, without prejudice, from this action, their

 9   attorneys, Aaron D. Ford, Attorney General, and Craig A. Newby, Deputy Solicitor General,

10   Office of the Attorney General, are no longer representing any defendants in this action.

11                                            BACKGROUND

12         On Feb. 17, 2021, Plaintiffs filed a complaint for damages and injunctive and declaratory

13   relief under the federal civil rights statute in 42 U.S.C. § 1983. (ECF No. 1.) Plaintiffs are four

14   individuals who, on behalf of themselves, seek entry to Nevada’s Legislative Building to engage

15   in lobbying activities during the 81st legislative session. (ECF No. 1 at 1-2.) In their complaint,

16   Plaintiffs alleged that they have been deprived of federal and state constitutional rights as a result

17   of the decision of Director Erdoes, as the executive head of the LCB, to restrict or prohibit

18   lobbyists and members of the public from physically entering the Legislative Building during the

19   81st legislative session due to the COVID-19 pandemic. (ECF No. 1 at 18-25.)

20         In their complaint, Plaintiffs named several state officers of the executive branch and

21   legislative branch as defendants in their official capacities. (ECF No. 1 at 1-2.) As named in the

22   complaint, the Executive Defendants were: (1) Stephen F. Sisolak, in his official capacity as

23   Governor of the State of Nevada; and (2) Aaron D. Ford, in his official capacity as Attorney

24   General of the State of Nevada. (ECF No. 1 at 1-2.) On Feb. 26, 2021, Plaintiffs filed affidavits


                                                      -2-
           Case 3:21-cv-00100-MMD-WGC Document 25 Filed 03/31/21 Page 3 of 5




 1   of service of the summons and complaint on those Executive Defendants. (ECF No. 10.) On

 2   March 23, 2021, pursuant to FRCP 41(a)(1)(A)(i), Plaintiffs voluntarily dismissed, without

 3   prejudice, those Executive Defendants from this action. (ECF No. 21.)

 4         As named in the complaint, Legislative Defendants are: (1) Brenda J. Erdoes, in her official

 5   capacity as Director of the Legislative Counsel Bureau of the State of Nevada; and (2) Nevada

 6   State Senator Nicole J. Cannizzaro, in her official capacity as Chair of the Legislative Commission

 7   of the State of Nevada. (ECF No. 1 at 1-2.) Legislative Defendants have not been personally

 8   served in this action yet with the summons and complaint under FRCP 4.

 9         On Feb. 24, 2021, Plaintiffs filed an emergency motion for preliminary injunction. (ECF

10   No. 6.) On Feb. 25, 2021, this Court entered a minute order, stating that:

11      The Court has reviewed Plaintiff’s motion for preliminary injunction (ECF No. 6, the “PI”
        motion.) The normal briefing schedule will apply to the motion because Plaintiffs do not
12      specifically request an expedited briefing schedule in their PI motion and did not otherwise
        establish they are entitled to an expedited briefing schedule under LR 7-4. The Court will
13      determine whether to set a hearing upon reviewing the subsequent briefs.

14   (ECF No. 8.) On March 29, 2021, Plaintiffs filed a motion to extend the briefing schedule for

15   their motion for preliminary injunction. (ECF No. 22.)

16                                            STIPULATION

17         The parties, through their respective counsel, hereby stipulate and agree, subject to this

18   Court’s approval, as follows:

19         1.   Legislative Defendants stipulate and agree to appear voluntarily in this action and waive

20   their rights to be served by Plaintiffs with a summons and complaint under FRCP 4.

21         2.   The parties stipulate and agree to the following briefing schedule for Plaintiffs’ motion

22   for preliminary injunction (ECF No. 6) and the following timeline and briefing schedule for

23   Legislative Defendants to file a responsive pleading to Plaintiffs’ complaint (ECF No. 1) or, in the

24   alternative, a motion to dismiss asserting defenses or objections under FRCP 12:


                                                     -3-
           Case 3:21-cv-00100-MMD-WGC Document 25 Filed 03/31/21 Page 4 of 5




 1         (a) Not later than April 21, 2021, Legislative Defendants must file and serve their:

 2                (1) Opposition points and authorities in response to Plaintiffs’ motion for preliminary

 3              injunction (ECF No. 6) under LR 7-2; and

 4                (2) Responsive pleading to Plaintiffs’ complaint (ECF No. 1) or, in the alternative,

 5              motion to dismiss asserting defenses or objections under FRCP 12.

 6         (b) Not later than May 5, 2021, Plaintiffs must file and serve their:

 7                (1) Reply points and authorities in support of their motion for preliminary injunction

 8              (ECF No. 6) under LR 7-2; and

 9                (2) Opposition points and authorities in response to Legislative Defendants’ motion to

10              dismiss under LR 7-2, if Legislative Defendants file such a motion instead of a

11              responsive pleading.

12         (c) Not later than May 12, 2021, Legislative Defendants must file and serve their reply

13      points and authorities in support of their motion to dismiss under LR 7-2, if Legislative

14      Defendants file such a motion instead of a responsive pleading.

15         3.    Because Plaintiffs’ complaint (ECF No. 1) raises numerous claims for relief under

16   federal and state constitutional provisions and because such claims present complex issues of

17   federal and state law, the parties stipulate and agree to the following page limits for the motions,

18   oppositions in response, and replies set forth in paragraph 2 above:

19         (a) Motions and oppositions in response to such motions are limited to 30 pages, excluding

20      exhibits, and must include a table of contents and table of authorities, which are excluded from

21      the page limits.

22         (b) Replies in support of such motions are limited to 20 pages, excluding exhibits, and must

23      include a table of contents and table of authorities, which are excluded from the page limits.

24


                                                      -4-
           Case 3:21-cv-00100-MMD-WGC Document 25 Filed 03/31/21 Page 5 of 5




 1         4.   The parties stipulate and agree that Plaintiffs’ motion to extend the briefing schedule for

 2   their motion for preliminary injunction (ECF No. 22), which was filed on March 29, 2021, is

 3   withdrawn and denied as moot based on this Stipulation and Order.

 4                   SIGNATURES OF COUNSEL AND ORDER OF THE COURT

 5         Legislative Defendants’ attorney of record, Kevin C. Powers, General Counsel, LCB Legal,

 6   attests and certifies that he obtained the consent of Plaintiffs’ attorney of record, Sigal Chattah,

 7   Esq., to file with her electronic signature this Stipulation and Order Regarding Service of Process

 8   on Legislative Defendants, Briefing Schedule for Motions, and Related Matters.

 9         DATED:      This   30th day of March, 2021.

10   By: /s/ Kevin C. Powers          .                     By: /s/ Sigal Chattah       .
       KEVIN C. POWERS                                        SIGAL CHATTAH, ESQ.
11     General Counsel                                        Nevada Bar No. 8264
       Nevada Bar No. 6781                                    CHATTAH LAW GROUP
12     NEVADA LEGISLATIVE COUNSEL BUREAU,                     5875 S. Rainbow Blvd. #203
       LEGAL DIVISION                                         Las Vegas, NV 89118
13     401 S. Carson St.                                      Tel: (702) 360-6200
       Carson City, NV 89701                                  Fax: (702) 643-6292
14     Tel: (775) 684-6830                                    Email: Chattahlaw@gmail.com
       Fax: (775) 684-6761                                    Attorney for Plaintiffs
15     Email: kpowers@lcb.state.nv.us
       Attorneys for Legislative Defendants
16     Brenda J. Erdoes and Nicole J. Cannizzaro

17                                                          IT IS SO ORDERED:

18
                                                            _______________________________
19                                                          UNITED STATES DISTRICT JUDGE

20                                                                   March 30, 2021
                                                            DATED:________________________

21

22

23

24


                                                      -5-
